UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 13, 2011 HELIX WIND, CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52107 (Commission File Number) 20-4069588 (IRS Employer Identification No.) 13125 Danielson Street, Suite 104 Poway, California 92064 (Address of Principal Executive Offices, Zip Code) (619) 501-3932 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.04. Triggering Events that Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On October 12, 2011, Helix Wind, Corp. (the “Company”) received a notice from St. George Investments, LLC, a Illinois limited liability company (“St. George”) notifying the Company that defaults had occurred under the following Convertible Secured Promissory Notes made by the Company in favor of St. George (the “Notes”): Date Of Note Principal Amount of Note Default March 21, 2011 Minimum share price/volumenot met Failure be DWAC eligible March 21, 2011 Maintain minimum share price/volume not met Failure be DWAC eligible July 1, 2011 Minimum share price/volume not met July 15, 2011 Minimum share price/volumenot met August 1, 2011 Minimum share price/volumenot met August 15, 2011 Minimum share price/volumenot met July 28, 2011 Minimum share price/volumenot met As a result of the defaults, the interest rate under the Notes was increased to 15%, and the amounts outstanding under the Notes was increased by 25%, and in the case of each of the March 21, 2011 Notes, was increased by another 25% as a result of the second defaults. Reference is made to the Company’s Current Reports on Form 8-K that was filed with the SEC on March 23, 2011 and July 6, 2011 and the exhibits of that report, for a complete description of the terms and conditions of the Notes and related financing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIX WIND, CORP. Date:October 19, 2011 By: /s/Kevin Claudio Name: Kevin Claudio Title: Chief Financial Officer 2
